DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 13 is drawn to a light emitting device. Dependent claims 15-18 are drawn to “The conversion element according to claim 13”. It is not clear whether this is a typographical error or dependency issue.
While not a suggestion of claim language, in the interest of compact prosecution, the preamble “The conversion element according claim 13” is treated as ‘The light emitting device according to claim 13”.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the fourth paragraph of pre-AIA  35 U.S.C. 112, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 13 is drawn to a light emitting device.  Dependent claims 15-18 are drawn to conversion elements.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6, 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0085497 A1 to Kelso et al. (hereinafter Kelso).
Regarding claims 1, 2 and 6, Kelso discloses a conversion element (para [0020]) comprising:
a first phase wherein the first phase comprises lutetium, aluminum, oxygen and a rare-earth element such as LuAG:Ce (para [0026] and [0041]); and
a second phase wherein  the second phase comprises a plurality of Al2O3 single crystals (crystallites, para [0025]) but fails to expressly disclose the particular terms “at least one groove” or “a plurality of grooves”. 
However, Kelso does teach that the conversion element has a surface layer of Al2O3 crystallites (para [0023]-[0024]) that form a roughened surface (para [0046]). One of ordinary skill in the art would expect a roughened surface to comprise grooves.  The spaces between the plurality of crystals are expected to provide a plurality of grooves, absent evidence to the contrary. 


Regarding claim 3, Kelso discloses the conversion element according to claim
1, comprising Al2O3 single crystals (para [0025]) but fails to expressly disclose
wherein the Al2O3 single crystals are hexagonal single crystals.  However, Kelso
discloses a method of making the conversion element (para [0026]-[0028]), which
overlaps the instantly disclosed method set forth in the publication of the instant 
disclosure, US 2020/0048547 A1, hereinafter 547 (para [0027]-[0034]). The Kelso
method includes firing in wet hydrogen at a temperature of 1500 to 1825 C (para [0028])
which overlaps and encompasses a temperature of more than 1720 C that forms
hexagonal single crystal Al203 (547, para [0095]). See MPEP 2112.01(l), which states
that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’.  The products and methods overlap.  Therefore, one of ordinary skill in
the art would expect the Kelso single crystal Al2O3 to be hexagonal, absent evidence
to the contrary.

Regarding claim 4, Kelso discloses the conversion element according to claim 1, wherein the Al2O3 single crystals have an average crystal size of about 0.5 to about 25 µm (para [0023]), which overlaps the instantly claimed range of between 1 µm and 10 µm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Regarding claim 5, Kelso discloses the conversion element according to claim 1.  The Al2O3 crystals are at the surface of the wavelength converter (para [0024]). As discussed above, the spaces between crystals at the surface form grooves. Therefore, one of ordinary skill in the art would expect a groove depth that at least overlaps the height/size of the crystals.  The crystal height/size is about 0.5 to about 25 µm (para [0023]), which overlaps the instantly claimed depth range of between 5 and 50 µm.  See MPEP 2144.05(I), cited above. 

Regarding claim 11, Kelso discloses the conversion element according to claim 6.  The Al2O3 crystals are at the surface of the wavelength converter (para [0024]). As discussed above, the spaces between crystals at the surface form grooves. The size/diameter of the crystal is the distance/pitch between grooves. The crystal size/diameter of the crystal is about 0.5 to about 25 µm (para [0023]), which overlaps the instantly claimed pitch range of between 25 and 50 µm.  See MPEP 2144.05(I), cited above. 

Regarding claim 12, Kelso disclose the conversion element according to claim 6, wherein the plurality of grooves has a ratio of depth (about 0.5 to about 25 µm, as discussed above) to pitch size (about 0.5 to about 25 µm, as discussed above) of about 1 to 1 because they are the same. A ratio of 1 to 1 falls within the instantly claimed range of from 2 to 0.1.

Regarding claims 13, 14 and 16, Kelso discloses a light emitting device (para [0025]) comprising:
a primary light source configured to emit primary radiation during operation of the light emitting device, a light emitting diode (para [0026]); and
a conversion element arranged in a beam path of the primary light source and configured to at least partly convert the primary radiation into secondary radiation (para [0021]),
wherein the conversion element comprises a first phase wherein the first phase comprises lutetium, aluminum, oxygen and a rare-earth element (para [0026] and [0041]); and
a second phase wherein the second phase comprises a plurality of Al2O3 single crystals (crystallites, para [0025]) but fails to expressly disclose that the conversion element comprises at least one groove or a plurality of grooves. 
However, Kelso does teach that the conversion element has a surface layer of Al2O3 crystallites (para [0023]-[0024]) that form a roughened surface (para [0046]). One of ordinary skill in the art would expect a roughened surface to comprise grooves.  The spaces between the plurality of crystals are expected to provide a plurality of grooves, absent evidence to the contrary. 

Regarding claim 15, Kelso discloses the light emitting device according to claim 13.  The Al2O3 crystals are at the surface of the wavelength converter (para [0024]). As discussed above, the spaces between crystals at the surface form grooves. Therefore, one of ordinary skill in the art would expect the groove depth at least overlap the height/size of the crystals.  The crystal height/size is about 0.5 to about 25 µm (para [0023]), which overlaps the instantly claimed depth range of between 5 and 50 µm.  See MPEP 2144.05(I), cited above. 
This rejection is based on the interpretation set forth in para #3, above. 

Regarding claim 18, Kelso discloses the light emitting device according to claim 16, wherein the plurality of grooves has a ratio of depth (about 0.5 to about 25 µm, as discussed above) to pitch size (about 0.5 to about 25 µm, as discussed above) of about 1 to 1 because they are the same.  A ratio of 1 to 1 falls within the instantly claimed range of from 2 to 0.1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 13-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of U.S. Patent No. 11254865 B2 (hereinafter 865). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping light emitting devices (instant claims 13 and 14 and 865 claims 15, 16, 18 and 19) comprising overlapping light conversion elements comprising a Lu3Al5O12:Ce first phase, an Al2O3 single crystal second phase and a plurality of grooves (instant claims 1-3, 6 and 16 and 865 claims 10-12). Both teach that the Al2O3 single crystals are the same size (instant claim 4 and 865 claim 13).  865 claims 13 and 17 teach a groove depth range that falls completely within the instantly claimed range for groove depth (instant claims 5 and 15 and 865 claims 14 and 17).  A groove is defined as a recess having a linear shape (865 disclosure, col 7, ln 28-29 and ln 35-36). The grooves are lines. The 865 claims are silent regarding the particular configuration of the grooves.  However, it would be obvious to one of ordinary skill in the art that linear grooves that completely surround a structure would form a linear pattern.  It would also be obvious to make that pattern a regular, repeating pattern such as parallel, equidistant grooves, as set forth in instant claim 7, to improve light output without introducing uncontrolled scattering effects.  The 865 conversion element comprises a plurality of structures that are completely surrounded by the grooves (865 claims 10 and 15).  Sets of parallel lines that completely surround a plurality of structures would intersect and formed a checked surface pattern as set forth in instant claims 8, 9, 17, 19 and 20. The 865 claims are silent regarding the intersection of sets of parallel, equidistant linear grooves forming a 90o angle as set forth in instant claim 10.  However, it would be obvious to one of ordinary skill in the art that the angle of intersection would be selected to for stability and increased light output.   The angle of intersection would also be selected to facilitate manufacturing of the conversion element.  90o angles can be formed via simple, conventional methods such a punching and etching.  
The rejections of claims 15-17 are based on the interpretation set forth in para # 3, above. 

Claims 1-6, 11-16 and 18 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1, 2, 6, 9-11, 13, 14 and 16-19 of US. Patent No.10591137 B2 (hereinafter 137). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach overlapping light emitting devices comprising overlapping light conversion elements (instant 13 and 14
and 137 claims 13 and 14). Both teach overlapping conversion elements comprising a first phase and a second phase, wherein the first phase comprises Lu, Al, O and a rare earth element such as Ce, particularly Lu3Al5O12:Ce, and the second phase comprises Al2O3 single crystals (crystallites) having an overlapping size (instant claims 1, 2, 4 and 16 and 137 claims 1, 2, 6, 9-11 and 16-19). The Al2O3 crystals are at the surface of the conversion element which creates a roughened surface (col 8, In 20-28 of 137) thereby forming grooves (instant claims 1, 6, 13 and 16). 137 claims 9-12 recite Al2O3 crystals having a size of about 0.5 to about 25 µm.  The depth and pitch of the grooves, based on the size (height and diameter) of the Al2O3 crystals, is up to about 0.5 to about 25 um (137 claim 9), which overlaps the instantly claimed depth range of between 5 and 50 µm as set forth in instant claims 5 and 15 and overlaps the instantly claimed pitch range of between 25 and 50 µm as set forth in instant claims 11 and 18.  The height and diameter of the crystals are the same and therefore provide a groove depth to pitch ratio of 1:1 as set forth in instant claim 12. See MPEP 2144.05(I), cited above.
The 137 claims recite single crystal Al2O3 (crystallites) but do not expressly
recite hexagonal single crystals as set forth in instant claim 3. However, see MPEP
2112.01(I), cited above. The 137 disclosure recites making the conversion element by
a closely overlapping method (137, col 4, In 45 - col 5, In 16 and publication of the
instant disclosure, US 2020/0048547 A1, hereinafter 547, para [0027]-[0034]), including
firing in wet hydrogen at a temperature of 1500 to 1825 C (137, col 5, In 12-16) which
overlaps and includes a temperature of more than 1720 C that forms hexagonal single
crystal Al2O3 (547, para [0095]). The compositions overlap and are made by
overlapping methods. Therefore, per MPEP 2112.01(I), cited above, one of ordinary
skill in the art would expect the 137 single crystals Al2O3 to be hexagonal, absent
evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734